         Case: 3:20-cv-00448-jdp Document #: 7 Filed: 08/19/20 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

TOU YONG YEE XIONG,

        Petitioner,
                                                       Case No. 20-cv-448-jdp
   v.

THE STATE OF WISCONSIN,

        Respondent.


                           JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered dismissing Tou

Yong Yee Xiong’s petition for a writ of habeas corpus under 28 U.S.C. § 2254.




        /s/                                                   8/19/2020
        Peter Oppeneer, Clerk of Court                           Date
